UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CHERISE WITHERSPOON,

                Plaintiff,
                                                      No. 18-cv-1858 (RDM)
        v.

 DISTRICT OF COLUMBIA,

                Defendant.


                                             ORDER

       Upon consideration of Defendant’s motion to dismiss the amended complaint, Dkt. 14,

the Court first concludes that the Plaintiff has conceded that she did not exhaust her

administrative remedies insofar as she brings a claim under the Family and Medical Leave Act,

29 U.S.C. § 2601 et seq., Dkt. 16 at 4. Moreover, upon review of the complaint, the Court

concludes that the Plaintiff has failed to plead any facts concerning any classification protected

under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2. Accordingly, it is hereby

ORDERED that Defendant’s motion to dismiss is GRANTED with respect to Plaintiff’s claims

insofar as they are brought under the Family and Medical Leave Act or Title VII.

       With respect to Plaintiff’s remaining claims, the Court is faced with a barebones

challenge to a barebones complaint. The Defendant purports to move to dismiss Plaintiff’s

claims under both Rule 8(a) and Rule 12(b)(6), Dkt. 14 at 4, but does so only on the basis that

the complaint is “devoid of any specificity as to what causes of action she is proceeding under,

and which of the facts detailed in her complaint relate to each cause of action.” Dkt. 14 at 5. It

is evident to the Court, however, that Plaintiff is alleging clams under the Americans with

Disabilities Act, (“ADA”) 42 U.S.C. § 12101 et seq., the D.C. Whistleblower Act, D.C. Code §
1-615.51, and the D.C. common law of intentional infliction of emotional distress. See Dkt. 13

at 1, 2-4. Moreover, although not a picture of clarity, Plaintiff’s complaint does allege dates and

the content of specific requests for accommodation, the name of the supervisor who denied those

requests, and the dates and content of derogatory comments and employment reviews made by

that supervisor. See Dkt. 13 at 2-4.

        Finally, Defendant’s contention in its reply brief is that the complaint “remains deficient

in several critical aspects,” Dkt. 17 at 3-4, is both too late and too sparse to justify dismissal of

any of Plaintiff’s claims under Rule 12(b)(6). A motion to dismiss requires more than a list of

citations with brief parentheticals describing the holdings of the cited cases.

        Accordingly, the District’s motion to dismiss under Rule 8 and Rule 12(b)(6) is DENIED

with respect to Plaintiff’s claims under the ADA, D.C. Code § 1-615.51, and D.C. common law.

Nothing in this order, however, prevents the Defendant from submitting an answer and moving

for judgment on the pleadings or summary judgment insofar as Plaintiff’s allegations are

insufficient to state a claim under any of those causes of action.

        SO ORDERED.


                                                        /s/ Randolph D. Moss
                                                        RANDOLPH D. MOSS
                                                        United States District Judge


Date: August 22, 2019




                                                   2